944 A.2d 751 (2008)
Paul SATTERFIELD, and All other Inmates Similarly Situated within the Pennsylvania Department of Corrections, now and in the Future, Appellants
v.
PENNSYLVANIA DEPARTMENT OF CORRECTIONS; Jeffrey A. Beard, Ph.D.; Secretary of Pennsylvania Department of Corrections; William S. Stickman, Deputy Secretary For Western Region; Michael A. Faman, Chief Counsel; Timothy I. Mark, Deputy Chief Counsel; Robert S. Bitner, Chief Hearing Examiner; Harry E. Wilson, Superintendent of SCI-Fayette; Kerri Cross, Hearing Examiner; Carl E. Walker, Program Review Committee; Bradley Newton, Program *752 Review Committee; Robert Stafford, Program Review Committee; Debra Mahimeister, Corrections Classification And Program Manager; Michael Howard, Inmate Employment Officer, Appellees.
No. 23 EAP 2007.
Supreme Court of Pennsylvania.
March 12, 2008.

ORDER
PER CURIAM.
AND NOW, this 12th day of March, 2008, the above-captioned appeal is herewith quashed for failure to file a brief.